DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The response filed on November 30, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "the energy from the energy source" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 46-53 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Komine (JP2003320471).
With respect to claim 46, Komine discloses a machine tool (100. Figs. 1-5) comprising:
a clamp (tool holder 3) configured to temporarily receive different processing heads (11, 31 and 51); and 
a docking manifold (at 107) configured to (capable of) be temporarily connected to a complimentary docking manifold (in 103 in Figs. 1, 4 and 5, in 135 in Fig. 2) of a particular processing head when the particular processing head is received by the clamp, wherein the docking manifold comprises a first set of ducts (passages at 107) configured to (capable of) align with a complimentary second set of ducts (passages in 103 in Figs. 1, 4 and 5, in 135 in Fig. 2) of the complimentary docking manifold when the docking manifold is temporarily connected to the complimentary docking manifold and the first set of ducts comprises at least one duct through which the one or more media (AC power supply from 110) are to be supplied to the particular processing head, wherein the one or more media comprise a processable (usable) medium to be processed by the particular processing head.

the docking manifold is configured to be temporarily connected to each of at least some of the processing heads in the plurality of different processing heads (Figs. 1-5).
With respect to claim 48, Komine discloses wherein the docking manifold is further configured to allow energy from an energy source (110) of the particular processing head to be transmitted into the processing head.
With respect to claim 49, Komine discloses wherein at least some of the first set of ducts are configured to be sealed (stop providing electrical passage) when the docking manifold is not connected to the complimentary docking manifold.
With respect to claim 50, Komine discloses wherein the first set of ducts of the docking manifold are configured to (capable of) receive at least one of: a cooling medium to cool at least a portion of the processing head; or a processable (usable) medium to be exposed to the energy from the energy source.
With respect to claim 51, Komine discloses wherein the docking manifold is configured to (capable of) align an energy source (110) with a particular one of the first set of ducts of the docking manifold (Figs. 1-5).
With respect to claim 52, Komine discloses wherein the docking manifold is configured to (capable of) provide to the particular processing head at least one of: a laser beam (laser oscillator 13), an electron beam, an arc, plasma, focused electromagnetic radiation, or divergent electromagnetic radiation.
With respect to claim 53, Komine discloses wherein the docking manifold is configured to (capable of) provide to the particular processing head at least one of: a .
 Response to Arguments
Applicant’s arguments with respect to claim 46 have been considered but are moot because the arguments do not apply to the new reference being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 16, 2021